DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information referred to in the IDS filed January 28, 2022 has been considered.

Drawings
The drawings filed October 29, 2021 are approved.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2000085424A.
Note a reclinable passenger seat comprising: a base (8, 8a) configured to be connected to a floor structure; a seat pan frame (32) supporting a seat pan (2) and having a front end connected to the base via a first fixed pivot (35A); a support arm (60) having one end connected to the base via a second fixed pivot located aft of the first fixed pivot (see Figures 4a and 4b); and a backrest frame (6) having an upper backrest member (upper half) supporting a backrest and a lower backrest member (lower half) extending downwardly from the upper backrest member, an opposed end of the support arm pivotally connected to the lower backrest member (see Figures 4a and 4b) at a first location spaced from the upper backrest member, a rear end of the seat pan frame pivotally (at 39) connected to the lower backrest member at a second location between the first location and the upper backrest member; wherein the backrest frame and seat pan frame are configured to move simultaneously between a sitting configuration (see Figures 1a) and a reclined configuration (see Figure 1b) through pivoting motion about the first and second fixed pivots and about the first and second locations; and wherein an angle of the seat pan and an angle of the backrest of the seat change simultaneously, and a variation in the angle of the backrest has a linear relationship (by way of linear actuator 5) with respect to a variation in the angle of the seat pan.
Regarding claim 3, note the second fixed pivot connecting the support arm to the base is located under the backrest frame.  See Figures 4a and 4b.

Claims 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2000085424A.
Note a reclinable passenger seat comprising: a base (8, 8a) configured to be connected to a floor structure; a seat pan frame (32) supporting a seat pan (2) and having a front end connected to the base via a first revolute joint (35A); a support arm (60) having one end connected to the base via a second revolute joint located aft of the first revolute joint (see Figures 4a and 4b); and a backrest frame (6) having an upper backrest member (upper half) supporting a backrest and a lower backrest member (lower half) extending downwardly from the upper backrest member, the upper and lower backrest members having at least a first configuration (see Figure 1a) where the upper and lower backrest members have a fixed orientation with respect to one another, an opposed end of the support arm connected to the lower backrest member via a third revolute joint (see Figures 4a and 4b) spaced from the upper backrest member, a rear end of the seat pan frame connected to the lower backrest member by a fourth revolute joint (39) located between the third revolute joint and the upper backrest member; wherein the backrest frame and seat pan frame are configured to move simultaneously between a sitting configuration (see Figures 1a) and a reclined configuration (see Figure 1b) through pivoting motion about the first, second, third and fourth revolute joints while the upper and lower backrest members are in the first configuration; and wherein an angle of the seat pan and an angle of the backrest of the seat change simultaneously and a variation in the angle of eth backrest has a linear relationship (by way of linear actuator 5) with respect to a variation in the angle of the seat pan.
Regarding claim 12, note the second revolute joint connecting the support arm to the base is located under the backrest frame.  See Figures 4a and 4b.

Allowable Subject Matter
Claims 2, 4-9, 11, and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  A seating assembly with adjustable seat and backrest members is shown by each of Brown (3622202), Kliesrath (2073872), Erhel (20150008707), DE102010033752A1, and EP1366987A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn						/MILTON NELSON JR/September 22, 2022                                  Primary Examiner, Art Unit 3636